Pbk Curiam.
Defendant sold plaintiff an awning for $27.50. On the paper called “contract” was the following: “All orders subject to approval of office. Awnings remain our property until paid in full. A deposit required on all work. Our terms are strictly cash—when awnings are completed and put up pay man who delivers them.” The awning was not fully paid for. In the absence of the plaintiff, defendant sent and removed the awning. Plaintiff sued, on a trespass, for alleged damages, including damage to furs from being exposed to the sun. Verdict went for the plaintiff in the amount of $230, and defendants appeal. A reading of the evidence convinces us that it does not sustain the verdict.
Judgment below is reversed, with costs.